          Case 3:20-cv-04956-EMC Document 22 Filed 02/06/21 Page 1 of 1




 1 STANLEY R. APPS (SBA No. 309425)
   Law Offices of Robert S. Gitmeid, P.C.
 2 11818 Moorpark Street, No. R
   Studio City, CA 91604
 3
   Telephone: (310) 709-3966
 4 Email: stanley.a@gitmeidlaw.com
           stan@appsatlaw.com
 5
   Attorneys for Kimberly Wagner
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10
     Kimberly Wagner,                                                 Case No.: 3:20-cv-04956-EMC
11
            Plaintiff,                                                NOTICE OF VOLUNTARY
12
                                                                      DISMISSAL OF DEFENDANT
13                  v.                                                EQUIFAX INFORMATION SERVICES,
                                                                      LLC, AND ENTIRE CASE
14 Lending Club Corporation; and
     Equifax Information Services, LLC,
15

16                Defendants.

17

18                            NOTICE OF VOLUNTARY DISMISSAL OF
                         DEFENDANT EQUIFAX INFORMATION SERVICES, LLC,
19                                     AND ENTIRE CASE

20
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure, the Plaintiff, KIMBERLY
21
     WAGNER, by and through counsel, hereby gives notice that the above-captioned action is
22
     voluntarily dismissed with prejudice as to Defendant EQUIFAX INFORMATION SERVICES,
23
     LLC, and as to the entire case.
24
     Dated: February 4, 2021
25                                            S DISTRICT
                                            TE           C
                                          TA                              __/s/_Stanley R. Apps____________
                                                                O
                                     S




                                                                 U
                                    ED




26
                                                                  RT




                                                       TED
                                UNIT




                                                  GRAN                    Stanley R. Apps
27
                                                                      R NIA




                                                                          Attorneys for Plaintiff
                                                            . Chen
                                                     dward M
                                NO




28      DATED: 2/6/2021                       Judge E
                                                                     FO
                                 RT




                                                                     LI




                                         ER
                                    H




                                                                 A




                                              N                  C
                                                  D IS T IC T O - 1 -
                                                               F
                                                        R
         NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT EQUIFAX INFORMATION SERVICES, LLC
